Exhibit 10.4

 

AFTER THE ENDORSEMENT OF THIS NOTE AS HEREIN PROVIDED, THIS NOTE MAY NOT BE
ASSIGNED, PLEDGED, ENDORSED OR OTHERWISE TRANSFERRED EXCEPT TO A SUCCESSOR OF
THE PURCHASER UNDER THE BOND AGREEMENT REFERRED TO HEREIN.

 

NOTE

 

$22,748,000

 

Newark, New Jersey

 

 

December 29, 2011

 

FOR VALUE RECEIVED, RBH-TRB EAST MEZZ URBAN RENEWAL ENTITY, LLC (the “Borrower”)
promises to pay to the order of the NEW JERSEY ECONOMIC DEVELOPMENT AUTHORITY
(the “Authority”) at its offices located at 36 West State Street, PO Box 990,
Trenton, New Jersey, the sum of TWENTY-TWO MILLION SEVEN HUNDRED FORTY-EIGHT
THOUSAND DOLLARS ($22,748,000) in lawful money of the United States.  Except as
hereinafter provided, this Note shall bear interest (“Subsidy Interest”) from
the date hereof to the Maturity Date (as defined below) at the fixed rate of
4.99% per annum (the “Subsidy Interest Rate”).  In addition to Subsidy Interest,
this Note shall bear interest from the date hereof to the Maturity Date at the
fixed rate equal to 0.51% per annum (the “Additional Interest Rate”; and
together with the Subsidy Interest Rate, the “Initial Rate”).  Interest shall be
computed on an actual/360 day basis (i.e., interest for each day during which
the principal amount hereof, or any part thereof, is outstanding shall be
computed at the current interest rate divided by 360). From the Reset Date, this
Note shall bear interest at the Reset Rate (as defined below). This Note shall
be subject to mandatory tender by the holder hereof on the Reset Date as set
forth herein.

 

Interest accruing hereon from the date hereof at the Subsidy Interest Rate shall
be paid on the first Business Day of each January, April, July and October in
each year to December 1, 2030 (the “Maturity Date”), commencing on April 1,
2012.  Interest accruing hereon from the date hereof at the Additional Interest
Rate shall be paid on the first Business Day of each month to the Maturity Date,
commencing on February 1, 2012.  In addition to the foregoing interest payments,
principal shall be payable in consecutive monthly installments as set forth in
the attached Schedule A, which amounts shall be payable on the first day of each
month, commencing on December 1, 2013, to and including the Maturity Date.  On
the Maturity Date, if not sooner paid as provided in this Note, all remaining
principal and accrued interest shall be due and payable.

 

“Reset Date” as used herein shall mean December 1, 2018.  “Reset Rate” as used
herein shall mean that fixed interest rate necessary to remarket the Bonds at
par on the Reset Date for the remaining term of the Bonds, or such other
interest rate as may be approved in the written opinion of Bond Counsel.

 

Upon establishment of the Debt Service Fund as provided in Section 4.02 of the
Bond Agreement (as hereinafter defined) the Borrower shall deposit all payments
due hereunder in such Fund as provided in the Bond Agreement.  The Borrower
shall maintain sufficient funds in the Debt Service Fund for such payments.

 

This Note may be prepaid by the Borrower in whole or in part without penalty or
premium at any time and from time to time upon a minimum of three (3) Business
Days’ prior

 

--------------------------------------------------------------------------------


 

written notice to the Purchaser, any partial prepayment amount to be applied
first to outstanding fees and expenses, second to interest accrued to the date
of payment and third to the principal payments due on this Note, on a pro rata
basis.  The Borrower shall pay to the Purchaser, upon request of the Purchaser,
such amount or amounts as shall be sufficient (in the reasonable opinion of the
Purchaser) to compensate it for any loss, cost, or expense incurred as a result
of: (a) any prepayment of the Loan on a date other than the last day of an
Interest Period; or (b) any failure by the Borrower to pay the Loan on the date
for payment specified in the Borrower’s written notice.

 

This Note is the Note referred to in the Bond Agreement (the “Bond Agreement”)
dated as of December 1, 2011 by and among the Borrower, the Authority and TD
Bank, N.A. (the “Purchaser”), and is subject to all the terms and provisions of
said Bond Agreement, including the defined terms used herein as defined therein.

 

In the event of damage, destruction or taking, as described in Article IV of the
Bond Agreement, the proceeds of any insurance or condemnation award shall be
applied in accordance with Intercreditor Agreement as described in Section 4.10
of the Bond Agreement.

 

A late payment penalty shall be payable by the Borrower to the Authority for any
item or installment, or part thereof, not paid within fifteen (15) days of the
date such item becomes due and payable.  Such late payment shall equal six (6%)
percent of the amount of the late payment.

 

The Purchaser shall have the option to declare the entire outstanding principal
balance of this Note, together with all outstanding interest, due and payable in
full on or after January 31, 2012, upon the failure of the Borrower to meet the
conditions set forth in Section 2.07 of the Bond Agreement and to close the NMTC
Transaction (as defined in the Bond Agreement).  Written notice of the
Purchaser’s exercise of such optional loan call shall be provided by the
Purchaser to the Borrower and the Authority upon a minimum of two (2) days’
notice, whereupon all outstanding principal and accrued interest shall be due
and payable in full on the loan call date set forth in such notice.

 

This Note shall be subject to mandatory tender on the Reset Date, at which time
the entire outstanding principal balance of this Note, together with all
outstanding interest, shall be due and payable in full.  Notwithstanding the
foregoing, the Purchaser may waive such mandatory tender by providing written
notice of such election to the Borrower and the Authority not less than sixty
(60) days prior to the Reset Date (or such shorter period of time as may be
acceptable to the Authority and the Borrower).

 

If any Event of Default occurs, the principal of and interest on this Note may
become payable at the times, in the manner, with the effect and subject to the
conditions provided in the Bond Agreement.

 

To the extent permitted by law, whenever there shall have occurred and then be
continuing any Event of Default under this Note or the Bond Agreement, or
non-payment upon demand, at the option of the Holder hereof, this Note shall
bear interest from the date the Event of Default first occurred to the date
payment in full is received by the holder of this Note at the rate of interest
then in effect plus four percent (4%) per annum (the “Default Rate”).  The

 

2

--------------------------------------------------------------------------------


 

Borrower acknowledges that:  (i) such additional rate is a material inducement
to the Authority to make the Loan; (ii) the Authority would not have made the
loan in the absence of the agreement of the Borrower to pay such Default Rate;
(iii) such additional rate represents compensation for increased risk to the
Authority that the Loan will not be repaid; and (iv) such rate is not a penalty
and represents a reasonable estimate of (a) the cost to the Authority and its
assigns in allocating its resources (both personnel and financial) to the
ongoing review, monitoring, administration and collection of the Loan and
(b) compensation to the Authority and its assigns for losses that are difficult
to ascertain.

 

The undersigned, and all endorsers (if any) of this Note waive presentment,
demand for payment, protest and notice of dishonor of this Note, and authorize
the Holder, without notice or further consent, to grant extensions of time in
the payment of any moneys payable under this Note or to waive compliance with
any of the provisions of this Note without in any way affecting the liability of
the Borrower and any endorsers hereof.

 

BORROWER HEREBY WAIVES ALL RIGHTS IT MAY HAVE TO A JURY TRIAL IN ANY AND ALL
DISPUTES RELATING TO, OR ARISING UNDER, THIS NOTE AND/OR THE BOND AGREEMENT.

 

If suit is brought to collect this Note or any part hereof, Borrower expressly
agrees to pay all of the Holder’s costs and expenses of collection including
reasonable attorneys’ fees.

 

All provisions of this Note and the Loan Documents (as defined in the Bond
Agreement) are expressly subject to the condition that in no event, whether by
reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid by the undersigned
hereunder and deemed interest under applicable law exceed the maximum rate of
interest on the unpaid principal balance of this Note allowed by applicable law
(the “Maximum Allowable Rate”), which shall mean the law in effect on the date
of this Note, except that if there is a change in such law which results in a
higher Maximum Allowable Rate being applicable to this Note, then this Note
shall be governed by such amended law from and after its effective date.  In the
event that fulfillment of any provision of this Note or the Loan Documents
results in the applicable Initial Rate or Reset Rate hereunder being in excess
of the Maximum Allowable Rate, the obligation to be fulfilled shall
automatically be reduced to eliminate such excess.  If, notwithstanding the
foregoing, the Holder of this Note receives any amount which under applicable
law would cause the applicable Initial Rate or Reset Rate hereunder to exceed
the Maximum Allowable Rate, the portion thereof which would be excessive shall
automatically be applied to and be deemed a prepayment of the unpaid principal
balance of this Note and not a payment of interest and in the event there is no
unpaid principal balance of this Note, such excess shall be returned to
Borrower.

 

This Note shall be governed and construed in accordance with the laws of the
State of New Jersey.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has executed and delivered to the Authority
this Note on the day and year first above written.

 

WITNESS:

 

RBH-TRB EAST MEZZ URBAN RENEWAL

 

 

 

  ENTITY, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

/s/ Ron Beit-Halachmy

 

 

 

 

Ron Beit-Halachmy, Authorized Signatory

 

[BORROWER’S SIGNATURE PAGE TO NOTE]

 

--------------------------------------------------------------------------------


 

ENDORSEMENT

 

Pay to the order of TD Bank, N.A., as Purchaser under the Bond Agreement dated
as of December 1, 2011, between the Authority, the Borrower and the Purchaser,
without recourse.  This endorsement is given and made without any warranty as to
the authority and genuineness of the signature of the maker of the foregoing
Note.

 

This the 29th day of December, 2011.

 

 

 

NEW JERSEY ECONOMIC DEVELOPMENT

 

  AUTHORITY

 

 

 

 

 

 

 

By:

/s/ John J. Rosenfeld

 

 

John J. Rosenfeld

 

 

Director of Bonds and Incentives

 

[AUTHORITY’S ENDORSEMENT PAGE TO NOTE]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Sinking Fund Installments

 

 

Date

Amount

 

Sch. A-1

--------------------------------------------------------------------------------